Citation Nr: 1617228	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  09-48 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an extraschedular disability rating for focal colitis associated with irritable bowel syndrome, with ileocecal polypoid colitis with nonspecific proctocolitis and early diverticulosis, with hiatal hernia and gall bladder dysfunction (focal colitis).

2.  Entitlement to an initial disability rating for asthma with mild obstructive ventilator defect (asthma) in excess of zero percent prior to September 14, 2007, and in excess of 30 percent thereafter.

3.  Entitlement to a total disability evaluation based on individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to December 2003, from December 2003 to March 2005, and from May 2006 to September 2007.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  That decision granted service connection for focal colitis and asthma, effective April 1, 2005.

Thereafter, in a March 2012 rating decision, the Appeals Management Center (AMC) increased the Veteran's rating for focal colitis, to 30 percent, effective November 16, 2010.  In an April 2012 decision, the AMC increased the Veteran's rating for asthma, to 30 percent, effective September 14, 2007.

The Veteran testified before the undersigned Acting Veterans Law Judge in a May 2010 travel Board hearing.  A transcript of that hearing is of record.

In October 2010, the Board remanded the issues of entitlement to an initial rating in excess of 10 percent for focal colitis and entitlement to an initial compensable rating for asthma for further development.

In November 2014, the Board (i) granted a schedular disability rating of 30 percent from April 1, 2005, to May 28, 2006, and from September 14, 2007, to November 15, 2010, for focal colitis; (ii) denied a schedular rating in excess of 30 percent for focal colitis from November 16, 2010; and (iii) remanded for further development the issues of entitlement to an extraschedular rating for focal colitis, entitlement to an initial increased rating for asthma, and entitlement to a TDIU.  The requested development has been accomplished.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's service-connected focal colitis is manifested by signs and symptoms such as cramping, diarrhea, and intestinal pain, which are explicitly contemplated by the rating schedule under Diagnostic Code 7319.

2.  During the pendency of the appeal, the Veteran's service-connected asthma has required daily inhalational bronchodilator therapy; at worst, postbronchodilator PFTs show FEV-1 of 85 percent and FEV-1/FVC of 89 percent; and there is no evidence that asthma required at least monthly visits to a physician for required care of exacerbations or intermittent courses of systemic corticosteroids.

3.  In light of the Veteran's employment experience and education, her service-connected disabilities are not of sufficient severity to produce unemployability.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular evaluation for focal colitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7319 (2015).

2.  The criteria for an initial 30 percent rating for asthma prior to September 14, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2015).

3. The criteria for a rating in excess of 30 percent rating for asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2015).

4.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

As to the issues of entitlement to an extraschedular disability rating for focal colitis and entitlement to a TDIU, a standard November 2014 letter satisfied the duty to notify provisions.  Although the notice was provided after the initial decision on the claims, the claims were properly readjudicated after the notice most recently in a December 2015 supplemental statement of the case, which cured any timing-of-notice defect.

As to the issue of entitlement to an increased disability rating for asthma, the appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.  In its October 2010 and November 2014 remands, the Board indicated that the AOJ should attempt to obtain emergency room records, as referred to during the Veteran's May 2010 hearing.  During an April 27, 2015, phone conversation, the Veteran reported that the emergency room treatment was received at ProMedicia in Adrian, Michigan.  In May 2015 and October 2015, the RO asked the Veteran to authorize disclosure of the identified records; however, no response was received.  In view of this information, the Board finds that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street . . . [and a veteran]] cannot passively wait . . . where he may or should have information that is essential in obtaining the putative evidence.").

VA examinations were conducted in May 2008 and November 2010.  The examiners conducted an in-person interview and examination, indicated knowledge of the Veteran's relevant medical history and review of the claims file, and provided a rationale to support the medical conclusions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).

The Veteran has been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing to explain the issues and to suggest the submission of evidence that may have been overlooked.   Here, the Acting VLJ identified the issues to the Veteran and asked specific questions directed at the severity of her digestive and asthma disabilities.  The Veteran volunteered her history of symptoms and treatment.  In addition, the Acting VLJ, through specific pertinent questioning, sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor her representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board also finds that there was substantial compliance with the October 2010 and November 2014 Board remand directives.  While the Veteran did not provide a release for the records specified in the October 2010 and November 2014 remands, she was invited to do so and responded by providing alternative private treatment records in support of her claims.  The duty to assist has been met.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board finds that all relevant facts have been properly developed, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

Schedular Evaluation of Asthma 

The Veteran seeks an initial rating for asthma in excess of zero percent disabling prior to September 14, 2007, and in excess of 30 percent thereafter, which is currently rated as bronchial asthma under Diagnostic Code 6602.

Under Diagnostic Code 6602, a 10 percent rating is warranted for FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is warranted for FEV-1 of 56- to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent rating is warranted for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is warranted for FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

The Veteran served on active duty from August 2003 to December 2003, from December 2003 to March 2005, and from May 2006 to September 2007.

A May 2005 private treatment record shows post-bronchodilator FEV-1 of 85 percent and FEV-1/FVC of 92 percent.  The Veteran was prescribed an albuterol inhaler, to be used four times daily.

In October 2005, the Veteran filed a claim for service connection for a pulmonary disorder.

A January 2006 VA treatment record shows post-bronchodilator FEV-1 of 85 percent and FEV-1/FVC of 89 percent.  The examiner noted that the Veteran does not experience exacerbation with daily activities and that pulmonary function tests (PFT) were unremarkable with evidence of lack of full effort.

On VA examination in May 2008, the Veteran reported shortness of breath when ascending stairs and laughing too much as well as perennial allergic attacks consisting of sneezing, runny nose, and nasal congestion.  She also reported that she does not overexert herself because it will cause shortness of breath.  She also reported that walking, running, biking, and other activities make her cough.  PFTs showed post-bronchodilator FEV-1 of 94 percent and FEV-1/FVC of 89 percent.  The examiner noted a slight reduction in FVC and TLC, which may be related to patient effort/duration of exhalation.

A July 2008 VA treatment record shows post-bronchodilator FEV-1 of 94 percent and FEV-1/FVC of 89 percent.

In December 2009, the Veteran reported asthma problems at least monthly.

In May 2010, she testified that she can run and walk outside easier in winter; takes albuterol on runs in summer; and uses albuterol for overexertion.  The Veteran also noted that she went to an emergency room in March 2009 for breathing treatments.

In November 2010, a VA examiner noted that the Veteran's asthma was treated with daily bronchodilator and antiinflammatory inhalers.  The examiner reported that the Veteran did not use oral or parenteral steroids, antibiotics, or other immunosuppressive treatments.  The examiner noted that the Veteran required one or two clinical visits for exacerbation per year.  The examiner also noted that acute attacks occurred one to two times per year.  PFTs showed post-bronchodilator FEV-1 of 101 percent and FEV-1/FVC of 110 percent.  The examiner reported that FEV-1 was mildly decreased and FVC and FEV-1/FVC were normal.  The examiner opined that a comparison of the current and June 2008 respiratory studies revealed no significant change in spirometry and that TLC had improved.  The examiner concluded that the Veteran's asthma does not affect her usual occupation.

Initially, the Board finds that the criteria for a 30 percent evaluation under Diagnostic Code 6602 have been met throughout the pendency of the appeal, to include prior to September 14, 2007.  The rationale is that medical treatment records show that the Veteran's asthma necessitated daily albuterol, which is an inhalational bronchodilator therapy.  Accordingly, an initial 30 percent evaluation is warranted prior to September 14, 2007.

The criteria for 60 or 100 percent evaluations have not been met at any time during the pendency of the appeal.  The rationale is that, at worst, PFTs show postbronchodilator FEV-1 of 85 percent and FEV-1/FVC of 89 percent; the next higher ratings require at least FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent.  Additionally, there is no evidence that the Veteran's asthma required at least monthly visits to a physician for required care of exacerbations or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  In fact, the November 2010 VA examiner expressly stated that the Veteran does not use oral or parenteral steroids, antibiotics, or other immunosuppressive treatments and that she only required one or two clinical visits for exacerbation per year.  Accordingly, the preponderance of the evidence is against an evaluation in excess of 30 percent; there is no doubt to be resolved; and a rating in excess of 30 percent is not warranted at any time during the pendency of the appeal.

Extraschedular Ratings

Consideration has been given regarding whether the schedular ratings for asthma and focal colitis are inadequate, requiring that the RO refer the claims to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the first Thun element is not satisfied here either of the disabilities.

As discussed above, the Veteran's service-connected asthma is manifested by signs and symptoms such as decreased pulmonary function requiring inhalational bronchodilator therapy and clinical care during exacerbations, which result in shortness of breath and difficulty breathing especially during overexertion.  These signs and symptoms, and their resulting impairment, are explicitly contemplated by the rating schedule under Diagnostic Code 6602, which contemplates decreased pulmonary function (measured by FEV-1 and FEV-1/FVC) and the need for daily bronchodilator therapy and inhalational anti-inflammatory medication as well as more severe symptoms that are not present, such as the need for monthly visits to a physician for exacerbations, courses of systemic corticosteroids, and episodes of respiratory failure.

The Veteran's service-connected focal colitis is manifested by signs and symptoms such as frequent cramping, diarrhea, and intestinal pain.  These signs and symptoms, and their resulting impairment, are explicitly contemplated by the rating schedule under Diagnostic Code 7319, which contemplates severe symptoms, to include diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

In short, there is nothing exceptional or unusual about the Veteran's asthma or focal colitis.  Accordingly, referral for extraschedular consideration is not required and the analysis stops under Thun.  The Board also does not find that the evidence reflects that there is an exceptional circumstance in the Veteran's case even when these disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

TDIU

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).
 
The Veteran is currently service-connected for asthma (30 percent disabling), posttraumatic stress disorder (30 percent disabling), focal colitis (30 percent disabling), right knee strain (30 percent disabling), left knee strain (10 percent disabling), left ankle strain (10 percent disabling), right ankle strain (10 percent disabling), tinnitus (10 percent disabling), lumbar facet osteoarthritis and thoracolumbar strain (10 percent disabling), and a back disability (0 percent disabling).

As the Veteran's knee, ankle, and back disabilities affect a single body system, her orthopedic system, they are considered one disability for the purposes of determining whether the schedular criteria have been met.  To that end, these disabilities are rated over 40 percent, and the schedular criteria are met.  See 38 C.F.R. § 4.25 (2015).

Accordingly, the central inquiry "is whether the [V]eteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

Historically, the began working in summers when she was fifteen years old as a waitress and she has continued working as a waitress at various restaurants throughout her time in school.  She has also worked off and on doing administrative service for her parents' chimney sweep company and as a mall security office between her deployments.  After her second deployment she attended Jackson Community College and Eastern Michigan University.  She transferred to Siena Heights University in Adrian, Michigan, and graduated in May 2013 with a Bachelor of Science in Nursing.  She has been employed as a labor and delivery nurse at ProMedica Bixby Medical Center in Adrian, Michigan, since graduation.  See, e.g., VA examination (December 2014).

During a May 11, 2015, phone conversation with a VA RO employee, the Veteran expressly stated that she does not seek entitlement to a TDIU because she is able to work.

In light of the Veteran's employment experience and education, the Board finds that her service-connected disabilities are not of sufficient severity to produce unemployability. This is supported by the fact that the Veteran is currently engaged in fulltime, substantially gainful employment and that she asserts that she is able to work.  For these reasons, the preponderance of the evidence is against the claim for TDIU; there is no doubt to be resolved; and a TDIU is not warranted.
  


ORDER

An extraschedular rating for focal colitis is denied.

An initial 30 percent rating for asthma is granted, subject to the requirements applicable to the payment of monetary benefits; a rating in excess of 30 percent for asthma is denied.

A TDIU is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


